                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

           Bobbie Russell,            )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )             3:20-cv-00683-FDW-DCK
                                      )
                 vs.                  )
                                      )
          Andrew M. Saul,             )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 15, 2021 Order.

                                               April 15, 2021




      Case 3:20-cv-00683-FDW-DCK Document 9 Filed 04/15/21 Page 1 of 1
